—Judgment unanimously affirmed. Memorandum: Defendant contends that there is an insufficient factual basis for her guilty plea. By failing to move to withdraw her guilty plea or to vacate the judgment of conviction, defendant failed to preserve that contention for our review (see, People v Lopez, 71 NY2d 662, 665), and this case does not come within the narrow exception to the preservation rule (see, People v Tuszynski, 270 AD2d 924, lv denied 95 NY2d 805). The sentence is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Henry, Jr., J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.